          Case 5:18-cv-00934-D Document 38 Filed 06/03/19 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA

INSTITUTE FOR JUSTICE,                      )
                                            )
                    Plaintiff,              )
                                            )
v.                                          )        Case No. CIV-18-934-D
                                            )
JOHN HAWKINS, Chairman of the Oklahoma )
Ethics Commission; KAREN LONG, Vice-        )
Chairman of the Oklahoma Ethics Commission; )
HOLLY EASTERLING, Commissioner of the )
Oklahoma Ethics Commission; CHARLIE         )
LASTER, Commissioner of the Oklahoma        )
Ethics Commission; CATHY STOCKER,           )
Commissioner of the Oklahoma Ethics         )
Commission; ASHLEY KEMP, Executive          )
Director of the Oklahoma Ethics Commission, )
                                            )
                    Defendants.             )

                                       ORDER

      Defendants’ Motion for Leave to Withdraw as Attorney [Doc. No. 37] is granted

for good cause shown. Janis W. Preslar is hereby withdrawn as attorney of record for

Defendants. Defendants shall continue to be represented by Stephanie N. Black.

      IT IS SO ORDERED this 3rd day of June, 2019.
